Case 1:18-cv-00704-LPS Document 63 Filed 01/19/21 Page 1 of 2 PagelD #: 1324

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

CARY LEE PETERSON,
Plaintiff,
v. : Civ. No. 18-704-LPS

RVPLUS INC., CHRISTOPHER MICHAEL:
DAY, and AMERICAN REGISTRAR &
TRANSFER COMPANY,

Defendants.
\ Cf MEMORANDUM ORDER

At Wilmington, this___ day of January, 2021.

On May 14, 2018, the Court stayed and administratively closed this matter pending
resolution of Petetson’s criminal matter, United States v. Peterson, Crim. No. 3:16-230-AET (D.NJ_).
(D.1. 8) In staying and administratively closing the matter, the Court noted overlap between this
civil matter and Peterson’s criminal matter.

Peterson was advised that he may file a motion to reopen his case “if and when [his] criminal
charges are dismissed or resolved! i at 2) Peterson did not do this. Instead, on July 16, 2020,
2020, he filed a combined certification of affidavit letter, emergency ex patte motion for declaratory
relief, and tequest for courtesy copies (D.I. 38); on August 12, 2020, he filed an ex-parte motion to
expedite judicial review and ruling as to the motion for default judgment (D.I. 50); on September 21,
2020, he filed an expedited motion for subpoena duces tecum (D.I. 59); and on November 30, 2020,
he filed an expedited motion to reopen this civil action (D.1. 62).

The Coutt notes that although Plaintiff's criminal trial has concluded, and on October 8,
2020, the United States Court of Appeals for the Third Circuit, United States v. Peterson, No. 19-1093

at DJ. 117 Gd Cir. Oct. 8, 2020), affirmed his conviction and sentence for securities fraud and for

 

 
Case 1:18-cv-00704-LPS Document 63 Filed 01/19/21 Page 2 of 2 PagelD #: 1325

making materially false and misleading statements about his publicly traded company, on December
23, 2020, Peterson filed a petition for writ of certiorari before the United States Supreme Court, No.
20-6706. See Peterson, No. 19-1093 at D.L. 124. The Court takes judicial notice that on January 14,
2021, the United States Supreme Court distributed the matter for the February 19, 2021 conference.
See Peterson v. United States, No. 20-6707 at Jan. 14, 2021 docket entry (U.S.); see a/so https://wwrw.
supremecoutt.gov/search.aspx?filename=/docket/docketfiles/html/public/20-6707.html (last
visited Jan. 20, 2021). Peterson’s criminal matter remains pending.

IT IS HEREBY ORDERED that the Peterson’s motions (D.I. 38, 50, 59, 62) are DENIED.
The case remains STAYED and administratively CLOSED pending resolution of Peterson’s petition

for writ of certiorari before the United States Supreme Coutt.

SIL.
5 !

HONORABLE LEONARD P. STARK
UNITED STATES DISTRICT JUDGE

 

 
